DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, perfecting foreign priority date, filed on 08/02/2022, is acknowledged. Applicants’ submission, filed on 08/02/2022, in response to claims 1-17 rejection from the non-final office action (05/12/2022), by amending claims 1, 5, and 8 is entered and will be addressed below.

Election/Restrictions
Claims 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim.

Claim Interpretations
	The newly added limitation “the first welded area being aligned with the first deposition area and the alignment adjustment pattern along the first direction” of claim 1, the alignment adjustment pattern has different width than the first welded area and the first deposition area and the “aligned with” is considered generally aligned in a line.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The ” the support of the deposition mask frame includes a top surface corresponding to the through-opening which is extended through a thickness of the deposition mask, and 
the deposition mask which is attached to the deposition mask frame disposes the top surface of the support exposed to outside the deposition mask by the through-opening of the alignment adjustment pattern” of claim 5, it is not clear what this is describing. Unless the support is totally embedded in the deposition mask, it is exposed to outside of the deposition mask. Furthermore, the amended portion raises more issue as the top surface of the support (planar direction in Fig. 1) is not extended through a thickness of the deposition mask (vertical to the page of Fig. 1). 

This portion of claim 5 will be examined inclusive “In other words, the organic light emitting material may not pass through the through-opening to below the mask assembly 100” as disclosed in the Specification ([71], 2nd last sentence) and “the support of the deposition mask frame which corresponds to the through-opening of the alignment adjustment pattern 503 blocks passage of a deposition material through the through-opening”, as disclosed in the Specification ([56], last sentence). Note also “exposed to outside” does not necessarily blocks passage. The examiner suggests amending claim 5 along this direction.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20120156812, hereafter ‘812), in view of Hong (US 20120266813, hereafter ‘813).
‘812 teaches some limitations of:
	Claim 1: MASK FRAME ASSEMBLY (title), A mask frame includes a frame and a mask installed on the frame (abstract, the claimed “A mask assembly comprising”):
	 Referring to FIG. 1, the mask frame assembly includes a frame 200, and a mask 100 having both ends fixed to the frame 200 ([0038]), The mask 100 may include a plurality of divided masks 100A, 100B, . . . which have stripe shapes and are arranged in a second direction (width direction) B perpendicular to a first direction A in which the mask 100 is stretched ([0040], the claimed “a deposition mask frame comprising: an edge portion including an upper portion and a lower portion opposing each other along a first direction”), 
	If it is desired that a pattern not be deposited on the substrate 300 (see FIG. 6) to correspond to the dummy deposition pattern portion 141, a cover mask 400 (see FIG. 6) may be used to cover the dummy deposition pattern portion 141 ([0057], the claimed “and a support which is extended along a second direction crossing the first direction , the support being between the upper portion and the lower portion of the edge portion along the first direction”, note the cover mask is along the direction or ribs 131, 132, see Fig. 1, or the second direction B); 
	Both ends of the mask 100 are welded at welding portions 150 on a pair of sides of the frame 200 facing each other ([0039], last sentence), The mask 100 may include a plurality of divided masks 100A, 100B, . . . which have stripe shapes and are arranged in a second direction (width direction) B perpendicular to a first direction A in which the mask 100 is stretched ([0040], the claimed “and a deposition mask extending along the first direction and attachable to the deposition mask frame”), Both ends of the mask 100 are welded at welding portions 150 on a pair of sides of the frame 200 facing each other ([0039], last sentence, the claimed “at each of the upper portion, the lower portion and the support of the deposition mask frame”, as Fig. 6 shows the cover mask 400 supports the ribs 131, 132),
Fig. 1 shows the upper left deposition pattern portions 111 is located at the claimed “the deposition mask including: a first deposition area including upper deposition openings of the deposition mask“),
If it is desired that a pattern not be deposited on the substrate 300 (see FIG. 6) to correspond to the dummy deposition pattern portion 141, a cover mask 400 (see FIG. 6) may be used to cover the dummy deposition pattern portion 141 ([0057], the claimed “a pattern area corresponding to the support of the deposition mask frame, the pattern area including: an alignment adjustment pattern”), 
Referring to FIG. 5, a thickness T2 of the rib unit 130 is greater than the thickness T0 of the deposition area 110 ([0050], the thickness at the dummy deposition pattern portion 141 is the same as the deposition area 110, therefore, the claimed “a first thickness of the deposition mask, and a second thickness of the deposition mask at the alignment adjustment pattern which is less than the first thickness”).

	‘812 is silent on how the rib unit 130 is attached to the cover mask 400. ‘812 does not teach the other limitations of:
	Claim 1: (the pattern area including): a first welded area at which the deposition mask is attachable to the support, the first welded area being aligned with the first deposition area and the alignment adjustment pattern along the first direction,
a first thickness of the deposition mask at the first welded area.

‘813 is analogous art in the field of Mask Frame Assembly For Thin Film Deposition (title) The mask may include a plurality of deposition patterns which are separated from each other in a length direction of the mask, and ribs between adjacent deposition patterns to connect the deposition patterns to each other, and the deformation prevention unit may be a first dummy pattern formed on each of the rib ([0011]). ’813 teaches that The deformation prevention unit includes a first dummy pattern 314 formed on the rib 312 ([0068], last sentence), a welding operation may be performed on the portions 317 extending from the rib 312 toward the edges of the partition mask 310 when another member, such as a supporting board, may be installed (Fig. 3, [0071], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied welding, as taught by ‘813, between the ribs 131, 132 of the mask 100 to the cover mask/supporting board 400 of ‘812, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. As a result, the welded area has a thickness of rib 131, 132, has a first thickness, and the deposition pattern portions 111 has a second thickness less than the thickness of rib 131, 132. Also, “the first welded area being aligned with the first deposition area and the alignment adjustment pattern along the first direction” as shown in Fig. 1, as the welding area is at 131, 132.

The combination of ‘812 and ‘813 further teaches the limitations of:
Claims 2-3: Deformation prevention units are formed on peripheral portions of the deposition areas 515. Each of the deformation prevention units corresponds to a half-etching portion 514 formed on the rib 512. The half-etching portion 514 is formed by half-etching a portion, on which the rib 512 is formed, from a second surface 502 which is opposite a first surface 501, on which the deposition substrate 140 is mounted (‘813, Fig. 6, [0081], the claimed “wherein the alignment adjustment pattern which corresponds to the support of the deposition mask frame includes a groove” of claim 2, it is obvious to have changed the dummy holes 141 of ‘812 into half-etched holes, the claimed “wherein within the pattern area of the deposition mask, the groove is provided in plural including a plurality of grooves spaced apart from each other along the second direction” of claim 3).
Claims 8-10: both ribs 131, 132 are welded to the cover mask 400 in the combination of ‘812 and ‘813 (the claimed “wherein the pattern area of the deposition mask further includes a second welded area at which the deposition mask is attachable to the support of the deposition mask frame, the second welded area being aligned with the first deposition area, the first welded area and the alignment adjustment pattern along the first direction” of claim 8, “wherein within the pattern area of the deposition mask, the first welded area, the alignment adjustment pattern and the second welded area are in order along the first direction, the first welded area being closer to the first deposition area than the second welded area” of claim 9, “wherein the deposition mask which is attached to the deposition mask frame is attached to the support at both the first welded area and the second welded area and is unattached from the support at the alignment adjustment pattern” of claim 10 .

	‘812 further teaches the limitations of:
Claim 4: Fig. 5 shows the dummy deposition pattern portion 141 are through-openings as the same thickness of the deposition pattern portions 111 (the claimed “wherein the alignment adjustment pattern which corresponds to the support of the deposition mask frame includes a through-opening extended through a thickness of the deposition mask at the pattern area”).
Claims 5-6: Fig. 6 shows the cover mask 400 facing the mask 100 (the claimed “the support of the deposition mask frame includes a top surface corresponding to the through-opening which is extended through a thickness of the deposition mask”),
 the deposition material is not deposited on a portion of the substrate 300 corresponding to the dummy deposition pattern portion 141 ([0061], last sentence, the claimed “and the deposition mask which is attached to the deposition mask frame disposes the top surface of the support exposed to outside the deposition mask by the through-opening of the alignment adjustment pattern” of claim 5, see also 112(b) rejection above, and “wherein the deposition mask which is attached to the deposition mask frame disposes the support corresponding to the through-opening of the alignment adjustment pattern, and the support of the deposition mask frame which corresponds to the through-opening of the alignment adjustment pattern blocks passage of a deposition material through the through-opening” of claim 6).
	Claim 7: Fig. 6 shows a plurality of through-openings 141 (the claimed “wherein within the pattern area of the deposition mask, the through-opening is provided in plural including a plurality of through-openings spaced apart from each other along the second direction”).
	Claims 11-13: the lower left deposition pattern portions 111 of Fig. 1 is the claimed “wherein the deposition mask further includes a second deposition area including lower deposition openings of the deposition mask” of claim 11, “wherein within the deposition mask, the pattern area is between the first deposition area and the second deposition area along the first direction” of claim 12, “wherein the upper deposition openings and the lower deposition openings pass a deposition material therethrough” of claim 13).
	Claims 14-17: Both ends of the mask 100 are welded at welding portions 150 on a pair of sides of the frame 200 facing each other ([0039], last sentence, the claimed “wherein the deposition mask further includes: a first end and a second end which opposes the first end along the first direction; a first fixing area at the first end of the deposition mask; a third welded area which is in the first fixing area and at which the deposition mask is attachable to the upper portion of the deposition mask frame; a second fixing area at the second end of the deposition mask; and a fourth welded area which is in the second fixing area and at which the deposition mask is attachable to the lower portion of the deposition mask frame” of claim 14, “wherein within the deposition mask, the first deposition area, the pattern area and the second deposition area are in order between the first fixing area and the second fixing area along the first direction” of claim 15, “wherein the first fixing area and the second fixing area of the deposition mask corresponds to the upper portion and the lower portion of the edge portion of the deposition mask frame, respectively” of claim 16, and “wherein the deposition mask which is attached to the deposition mask frame at the third welded area fixes a position of the upper deposition openings in the first deposition area relative to the deposition mask frame, and the deposition mask which is attached to the deposition mask frame at the fourth welded area fixes a position of the lower deposition openings in the second deposition area relative to the deposition mask frame” of claim 17).
Alternatively, claims 1 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘812, in view of Moon et al. (KR 2019-0014491, hereafter ‘491, application date 02/07/2019, US 20200259126, is cited as English translation, not for the available date).
‘812 teaches some limitations of of claim 1 and does not teach other limitations of claim 1 as discussed above.

‘491 is analogous art in the field of Mask Assembly (title) a support portion on the frame and overlapping with the opening (abstract, therefore, dummy openings). ’491 teaches that the masks MK may be coupled to corresponding support portions SP by a welding method ([0062], 2nd sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied welding, as taught by ‘491, between the ribs 131, 132 of the mask 100 to the cover mask/supporting board 400 of ‘812, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

The rejection of claims 4-17 are discussed above.
Alternatively, claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘812, in view of Hong (US 20120279444,  previously cited, hereafter ‘444).
‘812 teaches some limitations of of claim 1 and does not teach other limitations of claim 1 as discussed above.

‘444 is analogous art in the field of Mask Frame Assembly For Thin Film Deposition And Method Of Manufacturing The Same (title) including a plurality of supporting bars 130 (Fig. 1, [0038]) and partial cutting portions 112a (Fig. 3, [0043], corresponding the dummy deposition pattern of ‘812). ’444 teaches that welding points 113 where the split masks 110 and the supporting bars 130 cross each other (Fig. 3, [0039]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied welding, as taught by ‘444, between the ribs 131, 132 of the mask 100 to the cover mask/supporting board 400 of ‘812, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

The rejection of claims 4-17 are discussed above.

The combination of ‘812 and ‘444 further teaches the limitations of:
Claims 2-3: partial cutting portions 112a (Fig. 1 of ‘812 shows it is not through-openings,  the claimed “wherein the alignment adjustment pattern which corresponds to the support of the deposition mask frame includes a groove” of claim 2, it is obvious to have changed the dummy holes 141 of ‘812 into partial cutting portions, the claimed “wherein within the pattern area of the deposition mask, the groove is provided in plural including a plurality of grooves spaced apart from each other along the second direction” of claim 3).
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Regarding to drawing, see the bottom of page 8, no objection has been raised so far.
Regarding to objection of claim 1, see the top of page 9, Applicants’ amendment overcomes the rejection.
Regarding to 35 USC 112 rejection of claim 5, see the middle of page 9, Applicants’ amendment does not overcome the rejection, see 112 rejection above.
In regarding to 35 USC 103 rejection over Ko ‘812 and Hong ‘813, Applicants argue that ‘813 welding operation is performed on portions 317 at the edges of the mask, see the middle of page 12.
This argument is found not persuasive.
‘813 states that “the rib bulged by about 10 [Symbol font/0x6D]m from the deposition area toward the deposition substrate due to sagging of the deposition area in which the deposition pattern was formed” ([0062], last sentence), a welding operation may be performed on the portions 317 extending from the rib 312 toward the edges of the partition mask 310 when another member, such as a supporting board, may be installed (Fig. 3, [0071], last sentence).
This is also attacking reference individually. Even IF the rib does not mean protrusion in ‘813, ‘812’s ribs 131, 132 are protrusions thicker than the mask pattern portion 111. By welding ribs 131, and 132 to cover mask 400 would have the limitation of claim 1. 
In regarding to 35 USC 103 rejection over ‘812 and Moon ‘491, Applicants argue that US 20200259126 has available date of 08/13/0202, not prior to the foreign priority date of instant application 07/14/2020, see page 15.
This argument is found not persuasive.
The rejection is based on Moon KR 2019-0014491, which has application date  02/07/2019. 
Because of this argument, the examiner also includes ‘444 in a new 103 rejection, cited in previous OC, to show welding to the cover mask is well-known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070134567 is cited for welding area 410 is thicker than mask 240 when welded to support 330 (Fig. 8B). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716